OPINION
HATHAWAY, Judge.
Appellant contends the trial court erred in upholding the City of Apache Junction’s 1979 and 1980 zoning ordinances. We agree with appellant. Both the 1979 and 1980 zoning ordinances were invalid ab initio, as they were passed in violation of A.R.S. § 9-462.04, as interpreted by Specht v. City of Page, 128 Ariz. 593, 627 P.2d 1091 (App.1981). Specht requires that the notice should “set forth a ‘general explanation’ of the ordinance to be considered from which an interested property owner could ascertain in general how and to what extent his property would be affected by the proposed zoning.” 128 Ariz. at 598, 627 P.2d at 1096. The notice of the 1979 proposed ordinance contained fewer than one hundred words. The 1980 notice, while considerably longer, was comprised largely of a technical description of the boundaries of Apache Junction and the headings of the proposed code. There was virtually no way an ordinary citizen could ascertain from the face of the notice itself how or if his property might be affected. The rule of Specht is violated by both notice provisions.
Reversed.
BIRDSALL, C.J., and HOWARD, J., concur.